—Order unanimously affirmed with costs. Memorandum: In this Dram Shop case, the moving defendants failed to establish a prima facie defense sufficient to warrant judgment as a matter of law, and the burden never shifted to plaintiff to raise a triable issue of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320; Winegrad v New York Univ. Med. Center, 64 NY2d 851). (Appeal from Order of Supreme Court, Erie County, Fudeman, J. — Summary Judgment.) Present — Dillon, P. J., Boomer, Pine, Balio and Davis, JJ.